Order denying motion for new trial upon the ground of newly-discovered evidence reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. The interests of justice require that defendant McCarthy have a new trial, upon which new trial he may make such use as he desires of the statements of the witnesses Wood and Barnett, filed by those individuals with the Motor Vehicle Bureau. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.